           Case 2:19-cv-02158-RFB-NJK Document 19 Filed 05/20/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   BEHROOZ MOHAZZABI,
                                                           Case No.: 2:19-cv-02158-RFB-NJK
11          Plaintiff(s),
                                                                          Order
12   v.
                                                                   [Docket Nos. 13, 15]
13   KENT F. LARSEN,
14          Defendant(s).
15         Pending before the Court is Defendant’s motion to stay discovery pending resolution of
16 the motion to dismiss. Docket No. 13; see also Docket No. 7 (motion to dismiss).1 No response
17 has been filed. Nonetheless, the Court has reviewed the motion practice and finds that the
18 standards have been met to justify a stay of discovery. See Kor Media Group, LLC v. Green, 294
19 F.R.D. 579, 581 (D. Nev. 2013). Accordingly, the motion to stay discovery (Docket No. 13) is
20 hereby GRANTED.
21         In light of this ruling, Plaintiff’s discovery plan (Docket No. 15) is also hereby DENIED
22 without prejudice.
23         IT IS SO ORDERED.
24         Dated: May 20, 2020
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
          1
            Plaintiff is proceeding pro se and, as a result, the Court construes his filings liberally.
28 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                    1
